Citation Nr: 1440174	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-20 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from October 1967 to January 1971. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability evaluation may be assigned where the schedular evaluation is less than total (i.e., less than 100 percent) when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The evidence in this case, including information from prior employers, establishes that, since March 2009, the Veteran has been unemployed.  Being in receipt of a combined disability evaluation of 70 percent, he meets the percentage requirements note above.  He is service connected for posttraumatic stress disorder (PTSD), rated 50 percent disabling; a tender scar on the left elbow, rated 10 percent disabling; residuals of an injury to the left elbow with an olecranon spur; rated 10 percent disabling; facial scars in the left mastoid area, rated 10 percent disabling; and left ulnar nerve neuralgia, rated 10 percent disabling.  

According to the Veteran's 2010 to 2014 treatment records, his PTSD is indeed moderate to severe and he suffers further impairment, albeit less severe, as a result of his other service-connected disabilities.  Over the course of this appeal, including during VA examinations conducted in August 2010, February 2011, April 2012 and February 2013, medical professionals addressed how service-connected disabilities individually affect the Veteran's employability.  None found any particular service-connected disability sufficiently disabling to render the Veteran unemployable.   One medical professional, a VA examiner who evaluated the Veteran in April 2012, discussed the collective effect of the service-connected disabilities.  After listing each of these disabilities, including PTSD, he found that they would not preclude the Veteran from attaining and maintaining a sedentary job.  

On the other hand, in a December 2011 statement a VA social worker stated that she concurred with the assessment of John Benesek, Psy.D., the Director of the PTSD Program, that there is more of a probability that the Veteran's PTSD symptoms cause him to be unemployable.  The Veteran participated in this PTSD program in 2012.  While the April 2012 VA examiner concluded that the Veteran's service-connected disabilities would not preclude him from attaining and maintaining a sedentary job, the Board notes that his work history involves primarily manual labor, including working as a machinist and as an electrician.  It does not appear that the Veteran has work experience in a sedentary occupation.  Therefore, resolving doubt in the Veteran's favor, the Board finds that his service-connected disabilities render him unable to secure or follow substantially gainful employment, and that the criteria for a TDIU are met.  

 
ORDER

Entitlement to a TDIU is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


